UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-5229



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM EUGENE YOUNG, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CR-98-5)


Submitted: June 22, 2006                       Decided: June 26, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas E. Wray, Roanoke, Virginia, for Appellant.         John L.
Brownlee, United States Attorney, Sharon Burnham, Assistant United
States Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             William Eugene Young, Jr., appeals the district court's

order revoking his supervised release and imposing a ten-month

sentence on the ground that he violated the conditions of his

supervised release by failing to submit truthful and complete

monthly    supervision       reports,    failing     to   notify    the    probation

officer ten days prior to changing his residence, and failing to

notify the probation officer within seventy-two hours of being

arrested or questioned by a law enforcement officer.                      Finding no

error, we affirm.

             This court reviews a district court's judgment revoking

supervised release for abuse of discretion.                   United States v.

Davis, 53 F.3d 638, 642-43 (4th Cir. 1995).                  In exercising this

discretion, the district court must consider the factors set forth

in 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2005).                 See 18 U.S.C.A.

§ 3583(e) (West 2000 & Supp.2005).              The district court abuses its

discretion when it fails or refuses to exercise its discretion or

when its exercise of discretion is flawed by an erroneous legal or

factual premise.       See James v. Jacobson, 6 F.3d 233, 239 (4th Cir.

1993).     To revoke supervised release, the district court need only

find   a   violation    of    a   condition     of   supervised     release    by   a

preponderance of the evidence.           See 18 U.S.C.A. § 3583(e)(3).              We

have reviewed the record and find that the district court did not

abuse its discretion in revoking Young’s supervised release.


                                        - 2 -
           Before United States v. Booker, 543 U.S. 220 (2005), we

reviewed a sentence imposed upon revocation of supervised release

for abuse of discretion.     Davis, 53 F.3d at 642.     This court has

not yet decided whether, after Booker, the proper standard is

reasonableness.      However, Young’s revocation sentence was within

the advisory Chapter 7 revocation range of 7-13 months and can be

affirmed under either standard.

           Accordingly, we affirm the district court’s judgment

revoking   Young’s    supervised   release.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               AFFIRMED




                                   - 3 -